United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1027
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

     Martin T. Sigillito, also known as Marty, also known as Bishop Sigillito

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: January 13, 2014
                                Filed: July 18, 2014
                                   ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

SMITH, Circuit Judge.

       Martin Sigillito was convicted of multiple counts of wire fraud, mail fraud,
conspiracy to commit wire and mail fraud, and money laundering, because of his
involvement in a Ponzi scheme known as the "British Lending Program" (BLP).
Sigillito also forfeited certain properties as a result of these convictions.
       On appeal, Sigillito challenges several district court1 decisions that span from
indictment through sentencing. Sigillito's pre-trial challenges include the district
court's (1) denial of his motion to suppress evidence found pursuant to a search
warrant that allegedly failed to state with sufficient particularity the items to be seized,
failed to contain statutory notices related to forfeiture, and was the product of an
unlawful private search; (2) purported lack of jurisdiction because the government
proceeded with allegedly interested Assistant United States Attorneys (AUSAs); (3)
denial of a motion for new trial despite the government's alleged failure to disclose
Brady2 materials; and (4) denial of Sigillito's motion for new trial based on the
government's alleged investigative misconduct. Sigillito also asserts that errors
occurred during trial, including the district court's (1) failure to submit the maximum
amount of forfeitable property to the jury; (2) failure to grant a motion for new trial
where the government allegedly commented improperly on Sigillito's credibility; (3)
cross-examination restrictions of certain witnesses that thwarted the potential to show
witness bias or Sigillito's lack of intent; and (4) giving of a willful blindness
instruction. Finally, Sigillito asserts sentencing errors, including (1) the district court's
miscalculation of the amount of loss, (2) the district court's erroneous application of
the vulnerable-victim enhancement, and (3) the substantive reasonableness of the
sentence. We affirm.

                                    I. Background
      Sigillito is an attorney and Anglican bishop who has lived in greater St. Louis
for many years. According to Sigillito, he met J. Scott Brown, a Kansas City attorney,
while in England attending a legal conference in 1988. He and Brown remained
professional acquaintances throughout the 1990s. In 1999, Brown called Sigillito


       1
        The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa, sitting by designation in the United States District Court
for the Eastern District of Missouri.
       2
        Brady v. Maryland, 373 U.S. 83 (1963).

                                            -2-
about a program that would be "something that [Sigillito] and [Sigillito's] clients
might be interested in." Sigillito testified that he received information and assurances
about the program from Brown as well as legal advice about the program from others.
Sigillito agreed to get involved.

       This program became known as the BLP. Under the BLP, Sigillito and Brown
recruited lenders in the United States to make loans to Derek Smith, a real estate
investor in the United Kingdom. These loans were one-year, unsecured loans that paid
exorbitant interest—often between 15 and 48 percent. Smith was not the only
borrower at the BLP's inception, but Sigillito and Brown concealed various defaults
by other borrowers by transferring their debt to Smith, who became the only borrower
by 2003. Beginning in 2004, Sigillito operated the BLP from his solo law firm in St.
Louis. By 2010, Smith owed investors approximately $70 million from BLP loans;
however, Smith rarely received any of the loan proceeds. Instead, Sigillito and Brown
used most of the money supposedly loaned to Smith to repay prior lenders. They also
retained much of the lenders' money as loan fees (up to 32 percent of the loan).

       Sigillito actively marketed the BLP to friends and church acquaintances.
Sigillito made several fraudulent misrepresentations about the BLP to potential
lenders. For example, he stated that Smith would receive the loan proceeds to make
real estate purchases in the United Kingdom; however, Smith received little. Sigillito
also represented that the loans were safe and virtually risk-free. He did this by
regularly assuring lenders that Smith's asset-to-debt ratio was at least 2:1, or even as
high as 3.7:1. These ratios convinced lenders that they could satisfy any potential
default from Smith's abundant assets. Sigillito greatly inflated Smith's alleged assets
in this ratio by including speculative future values in unrealized real estate options.
Meanwhile, the liabilities were deflated by, most notably, the failure to include
Smith's BLP obligations. In reality, Smith was insolvent during much of the time that
the BLP operated, and emails confirmed that Sigillito was aware of Smith's



                                          -3-
insolvency. Sigillito, Brown, and Smith warranted these misleading asset-to-debt
ratios in each of the loan agreements that the various lenders signed.

       Additionally, when Smith tried to leave the program, Sigillito demonstrated
how he could alter the loan numbers to make Smith appear solvent. Sigillito then
persuaded Phil Rosemann, the BLP's largest lender, to loan a significant amount to the
BLP; however, Rosemann sought acceleration of the loan after the BLP made late
payments to him. Sigillito continued to market the BLP actively in an effort to satisfy
Rosemann's demands, including misrepresenting the extent of Smith's liabilities and
the safety of the BLP, among other things. Sigillito also claimed that he regularly
reviewed Smith's financial statements as part of his due diligence to the lenders,
further misrepresenting Smith's purported worth.

        The BLP began to crumble when Rosemann filed suit against Smith for
repayment of the loan. Smith responded by asserting that he never received any of
Rosemann's money. Rosemann then turned to Sigillito for an explanation. During this
time, Sigillito's secretary, Elizabeth Stajduhar, who admitted to embezzling over
$300,000 from Sigillito from 2004 to 2010 and over $80,000 in investor money from
the BLP, contacted the Federal Bureau of Investigation (FBI) about the BLP. The FBI
then initiated a criminal investigation, which led to Sigillito's arrest and indictment.
In all, the BLP claimed approximately 150 victims. Records indicate that the BLP
received at least $52 million in investor funds. Approximately $28 million went
toward repayment of prior loans. Sigillito profited more than any other member of the
BLP, making about $6.2 million.

      On April 28, 2011, the government filed a 22-count indictment against Sigillito.
He was charged with nine counts of wire fraud, in violation of 18 U.S.C. § 1343; six
counts of mail fraud, in violation of 18 U.S.C. § 1341; one count of conspiracy to
commit wire and mail fraud, in violation of 18 U.S.C. § 371; and six counts of money
laundering, in violation of 18 U.S.C. § 1957. The district court conducted a four-week

                                          -4-
jury trial beginning on March 19, 2012. After accepting plea deals, Stajduhar, Smith,
and Brown all testified for the government. Brown and Smith admitted that the BLP
was a Ponzi scheme. Brown testified that it existed just to generate fees and that
Sigillito knew that the BLP became a Ponzi scheme as early as 2003. Smith testified
that the loan agreements into which he entered were untruthful and contained
misrepresentations.

        On April 13, 2012, the jury found Sigillito guilty of 20 counts.3 The district
court denied Sigillito's motions for judgment of acquittal and for new trial. The district
court also granted the government's motion for preliminary order of forfeiture. On
December 28, 2012, the district court sentenced Sigillito to "240 months on each of
Counts 1–13; 60 months on Count 16; and 120 months on each of Counts 17–22, with
the terms imposed on Counts 2–13 and 16–22 to run concurrently with each other but
consecutively to the term imposed on Count 1." Thus, the district court sentenced
Sigillito to 40 years' imprisonment, which the district court expressly intended to be
a life sentence.

                                       II. Discussion
                                A. Pre-Trial Challenges
       Sigillito avers on appeal that the district court committed several pre-trial errors.
He contends that the district court erred in denying his motion to suppress evidence
obtained at his law office because the warrant did not state with particularity the items
to be seized, failed to contain requisite statutory notices related to forfeiture, and
resulted from an unlawful private search. Sigillito also contends that the district court
lacked jurisdiction over his case where the government proceeded with allegedly
interested AUSAs. Additionally, Sigillito challenges the government's denial of his
motion for new trial based on the government's alleged failure to disclose Brady



       3
        The government had previously dismissed two counts of mail fraud.

                                            -5-
materials. Finally, Sigillito avers that the government committed investigative
misconduct, rendering erroneous the district court's denial of his motion for a new
trial.

                               1. Motion to Suppress
       Based on the information that Stajduhar provided the FBI, the government
obtained a search warrant targeting Sigillito's law office. Sigillito voluntarily left his
office when agents arrived to perform the search. Officers seized a variety of records,
valuables, and potential evidence in connection with the BLP.

                                       a. Particularity
       The search warrant described the property to be seized by reference to
"Attachment A." Attachment A included 13 paragraphs describing the property to be
seized. Sigillito argues that Attachment A authorized only a general search because
it lacked the requisite particularity. He contends that the warrant and attachment failed
"to describe the purported criminal activity to which the search related," for the only
references to any criminal activity were the phrases "Ponzi Scheme" and "investment
scheme." Sigillito also contends that Attachment A's description of business records
is "impermissibly broad." Examples of this broad language include: "Records of all
personal and business expenditures," "cash, checks, or other monetary instruments,"
and "business records, bank statements, bank deposit tickets, cancelled checks . . . and
other records of receipts, dispositions, and disbursements of funds received by Martin
T. Sigillito."

        Sigillito also contends that the government intentionally removed Attachment
A from the warrant during its execution. Sigillito supports this argument by noting
that he did not receive Attachment A with the copy of the warrant that the government
left at his law office. Sigillito posits that the FBI left only the warrant and an eight-
page inventory of the items seized. The government's photograph of the materials that
the FBI left at the scene does not show Attachment A. However, FBI Special Agent

                                           -6-
Kevin Cosentino testified at the suppression hearing that, just prior to execution of the
warrant, he distributed several copies of Attachment A for the members of the
execution team to review. When asked whether he "believe[d] that Attachment A was
included . . . in what [he] left behind," Special Agent Cosentino replied, "Yeah, it was
my belief that the entire warrant was there, and it was also my intent that the entire
warrant was there." He also testified that if Attachment A was not included, as the
photograph may indicate, its absence would have been "completely inadvertent."
When asked on cross-examination whether he agreed that Attachment A had been
intentionally removed because it did not appear in the government's photograph,
Special Agent Cosentino responded "that's not true." He later acknowledged that its
intentional removal was "possible."

       In its order denying Sigillito's motion to suppress, the district court found that
Attachment A was present for the magistrate's consideration and at execution. The
district court based its conclusion on Special Agent Cosentino's testimony that he
possessed Attachment A during execution and that he left a copy of the warrant for
Sigillito with Attachment A attached. Furthermore, if he did not leave Attachment A,
the exclusionary rule would not apply to such an inadvertence. Additionally, the
district court noted that although Attachment A described the business records sought
broadly, the expansive nature of the fraud required broad language. According to the
district court, the authorities had probable cause to believe that Sigillito's entire
business was permeated by a continuous, ten-year fraud. Finally, the district court
found that the officers acted in reasonable reliance on the warrant. Therefore, even if
the warrant was invalid, the Leon4 good-faith exception would allow introduction of
the seized evidence. Consequently, the district court denied Sigillito's motion to
suppress.




      4
       United States v. Leon, 468 U.S. 897 (1984).

                                          -7-
       "On review of a motion to suppress, we review the district court's factual
findings for clear error and review its legal conclusions de novo." United States v.
Brooks, 715 F.3d 1069, 1075 (8th Cir. 2013) (citation omitted). We give "'due weight'
to the inferences of the district court and law enforcement officials. A district court's
credibility findings are well-nigh unreviewable, so long as the findings are not
internally inconsistent or based on testimony that is incoherent, implausible, or
contradicted by objective evidence." United States v. Robbins, 682 F.3d 1111, 1115
(8th Cir. 2012) (quotations and citation omitted).

       The Warrant Clause of the Fourth Amendment provides that "no Warrants shall
issue, but upon probable cause, supported by Oath or affirmation, and particularly
describing the place to be searched, and the persons or things to be seized." (emphasis
added). Particularity prohibits the government from conducting "general, exploratory
rummaging of a person's belongings." United States v. Saunders, 957 F.2d 1488, 1491
(8th Cir. 1992) (quotation and citation omitted). "To satisfy the particularity
requirement of the fourth amendment, the warrant must be sufficiently definite to
enable the searching officers to identify the property authorized to be seized." United
States v. Summage, 481 F.3d 1075, 1079 (8th Cir. 2007) (quotation and citation
omitted). Furthermore, "[t]he degree of specificity required will depend on the
circumstances of the case and on the type of items involved." Id. (quotation and
citation omitted). This particularity standard is one of "practical accuracy rather than"
of hypertechnicality. United States v. Peters, 92 F.3d 768, 769–70 (8th Cir. 1996)
(quotation and citation omitted). The Fourth Amendment requires particularity in the
warrant, not supporting documents like an application or affidavit. Groh v. Ramirez,
540 U.S. 551, 557 (2004).

       We have recognized that fraud cases present unique particularity problems. We
have stated that "a search warrant involving a scheme to defraud is sufficiently
particular in its description of the items to be seized if it is as specific as the
circumstances and nature of activity under investigation permit." Saunders, 957 F.2d

                                          -8-
at 1491 (quotation and citation omitted). As a result, we have recognized a permeated-
fraud exception that allows the government to seize almost every record of a business
when evidence shows that fraud in the business was pervasive; in United States v.
Kail, we explained:

      While the search warrant in this case was broad in the sense that it
      allowed inspectors to seize almost all of the business records of Coin &
      Stamp Gallery, we would conclude that under the particular facts of this
      case the scope of the warrant was justified. This is because it would not
      be possible through a more particular description to separate those
      business records that would be evidence of fraud from those that would
      not since there was probable cause to believe that fraud permeated the
      entire business operation. We would therefore affirm the district court's
      finding that the warrant was sufficiently particular.

804 F.2d 441, 445 (8th Cir. 1986). Furthermore, generic terms may satisfy the
particularity requirement in certain cases. See Peters, 92 F.3d at 770; see also United
States v. Hall, 142 F.3d 988, 996 (7th Cir. 1998) ("If detailed particularity is
impossible, generic language is permissible if it particularizes the types of items to be
seized.").

       Here, the government satisfied the particularity requirement given the ubiquity
of the BLP within Sigillito's law office. Additionally, no persuasive evidence suggests
that the searching officers acted in bad faith and without reasonable reliance on the
search warrant. First, as the district court explained, "there was probable cause to
believe that Sigillito's entire business was permeated by a continuing fraud that lasted
for approximately ten years." Stajduhar's revelations demonstrated that Sigillito rarely
practiced law. Instead, since 2004, he devoted his time predominately to the operation
of the BLP. As such, it was not error, much less clear error, for the district court to
conclude that the fraud "permeated" the firm such that the warrant's reach
encompassed most of the firm's records. Second, it would have been difficult, if not
impossible, to craft more specific descriptions of the property to be seized considering

                                          -9-
the expansive reach of the fraud. Third, although the warrant was somewhat vague as
to the type of criminal activity involved, it was clear that the government was
concerned about a fraudulent "investment scheme" or "Ponzi scheme." Such
descriptions sufficed to alert both the magistrate and Sigillito as to the reason for the
search and seizure. We hold that the warrant meets the particularity requirement.

       Sigillito avers that the district court nonetheless erred by denying his motion to
suppress evidence found pursuant to this search warrant because the searching agents
failed to leave a copy of Attachment A at his law office. Sigillito contends that the
executing officers intentionally determined not to leave a copy of Attachment A at the
scene of the search to prevent Sigillito from learning the scope of the government's
investigation. The district court relied on Special Agent Consentino's testimony that
he possessed a copy of Attachment A during execution of the warrant and that he
believed that he left a copy of Attachment A in Sigillito's law office. The district court
also concluded that, even if Special Agent Consentino neglected to leave a copy at
Sigillito's office, the exclusionary rule would not apply because any such failure
would have been inadvertent.

       A warrant may cross-reference other documents when it uses appropriate words
of incorporation and if the supporting document accompanies the warrant. United
States v. Curry, 911 F.2d 72, 77 (8th Cir. 1990) Incorporation relates to the concept
of warrant particularity, for particularity prohibits general searches and also informs
the subject of the search of the lawful authority of the officer, the need to search, and
the limits of the power to search. Groh, 540 U.S. at 561.

       We have previously determined that an attachment renders the warrant
sufficiently particular if the attachment is present at the execution of the search,
regardless of whether the searching officers provide the attachment to the defendant
following the search. United States v. Riesselman, 646 F.3d 1072, 1077 (8th Cir.
2011). We have also recognized that, despite the attachment's absence at execution,

                                          -10-
the exclusionary rule will not bar the seized evidence where the searching officers'
omission of the attachment constituted nothing more than nonrecurring negligence.
United States v. Hamilton, 591 F.3d 1017, 1027–29 (8th Cir. 2010).

       Here, even if the executing officers failed to leave a copy of Attachment A at
the scene of the search, any error would have been an isolated inadvertence rather than
indicative of a pattern of recurring negligence. See id. Such inadvertence does not
trigger application of the "last resort" remedy of exclusion. See id. at 1027–28
(citation omitted). Special Agent Consentino testified that any omission would have
been accidental. Additionally, we reject Sigillito's contention that the executing
officers intended to conceal the scope of the investigation by failing to leave
Attachment A at the scene of the search. The record demonstrates that the executing
officers left a comprehensive handwritten inventory of the items seized at the scene
of the search. This inventory was sufficient to apprise Sigillito of the scope of the
government's investigation into the BLP, even assuming that the government had such
a duty to inform Sigillito at that stage in the proceedings. As a result, the district court
did not clearly err in finding that any error in omitting Attachment A would have been
merely an isolated incident of negligence.

       Sigillito argues on appeal that the failure to leave Attachment A violated
Federal Rule of Criminal Procedure 41(f)(1)(C), which provides that "[t]he officer
executing the warrant must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken or
leave a copy of the warrant and receipt at the place where the officer took the
property." When officers fail to leave an attachment to the warrant with the subject of
the search, the officers violate Rule 41(f)(1)(C). Riesselman, 646 F.3d at 1078.
However, exclusion of evidence is required only when the error prejudices the
defendant, or the police act in reckless disregard to the proper procedure. Id. Leaving
an inventory of the items seized at the scene renders it difficult for defendants to show



                                           -11-
prejudice. Id. Sigillito has shown no prejudice and thus proven no reversible error for
a violation of Rule 41(f)(1)(C).

                         b. Statutory Forfeiture Requirements
       Sigillito argues that the search warrant that authorized the search and seizure
of documents and other valuables located in his law office was facially invalid
because it failed to include requisite statutory showings. The district court found that
Sigillito was "confused" about the nature of the search warrant. When the search
occurred, the government mainly sought to investigate criminal activity and not to
obtain forfeitable properties.

      Sigillito contends that the warrant failed to comply with 21 U.S.C. § 853, which
governs criminal forfeitures involving "[a]ny person convicted of a violation of [the
control and enforcement subchapter] or [the import and export subchapter] of [the
Drug Abuse Prevention and Control] chapter [of Title 21]. This particular statute
provides:

      The Government may request the issuance of a warrant authorizing the
      seizure of property subject to forfeiture under this section in the same
      manner as provided for a search warrant. If the court determines that
      there is probable cause to believe that the property to be seized would,
      in the event of conviction, be subject to forfeiture and that an order under
      subsection (e) of this section may not be sufficient to assure the
      availability of the property for forfeiture, the court shall issue a warrant
      authorizing the seizure of such property.

21 U.S.C. § 853(f). Subsection (e) of § 853 provides a process by which a court may
issue a temporary restraining order to protect the property subject to forfeiture. The
warrant did not contain these findings, so Sigillito argues that the search warrant was
invalid.



                                         -12-
       The district court correctly held that the search warrant was not required to
contain the § 853(f) findings. First, although the search-and-seizure team included a
forfeiture expert, the government's investigatory purpose outweighed any interest in
criminal forfeiture. Second, Federal Rule of Criminal Procedure 41(c) provides that
"[a] warrant may be issued for . . . (1) evidence of a crime; (2) contraband, fruits of
crime, or other items illegally possessed; (3) property designed for use, intended for
use, or used in committing a crime; or (4) a person to be arrested or a person who is
unlawfully restrained." Thus, Rule 41(c) contemplates search warrants without § 853
showings. Finally, the text of § 853 and its location in the Code demonstrate that these
findings are required in search warrants in the context of certain drug crimes, not
Ponzi schemes involving the crimes that Sigillito committed. As a result, the district
court correctly determined that the warrant was not facially invalid.

                              c. Unlawful Private Search
       Sigillito contends that the government obtained probable cause to seize items
as proceeds only as a result of an unlawful private search. More specifically, Sigillito
contends that the FBI directed Stajduhar to return to Sigillito's law office in order to
obtain materials that would form the basis of probable cause, most notably a Personal
Articles Declaration (PAD) that contained evidence of the items that Sigillito bought
with BLP proceeds.

       The Fourth Amendment does not protect against searches by private citizens
unless that citizen is acting as a "government agent." United States v. Muhlenbruch,
634 F.3d 987, 998 (8th Cir. 2011) (citation omitted). In deciding if "a private citizen
is acting as a 'government agent,' we consider (1) whether the government had
knowledge of and acquiesced in the search; (2) whether the citizen intended to assist
law enforcement agents or to further his own purposes; and (3) whether the citizen
acted at the government's request." Id. (citation omitted).




                                         -13-
        Stajduhar retrieved over 500 pages of documents before her contact with law
enforcement. For these documents, Stajduhar did not act at the government's request;
in fact, the government had no knowledge of her document retrieval. See id. Stajduhar
later provided the PAD to the FBI, but it is unclear whether Stajduhar already had the
PAD in her possession or obtained the PAD after returning to Sigillito's office at the
FBI's request. The district court found that the FBI did not request her to obtain the
PAD; however, Special Agent Cosentino testified that he did request the PAD, but it
is unclear from his testimony whether Stajduhar had already obtained the PAD in her
initial, unsolicited document grab.

       We need not determine whether the district court clearly erred in concluding
that the FBI never requested Stajduhar to search Sigillito's office to obtain the PAD.
The record reflects that the affidavit used to support the search warrant did not rely
on information contained in the PAD. In fact, the FBI did not possess a copy of the
PAD until after it applied for the search warrant on Sigillito's office. Furthermore, the
investigating agents recovered several copies of the PAD pursuant to their search of
Sigillito's office. Any subsequent fruit that the PAD bore would not require
suppression. See Nix v. Williams, 467 U.S. 431, 443–44 (1984) (noting the
independent source and inevitable discovery exceptions to the Fourth Amendment's
exclusionary rule). We reject Sigillito's call to suppress evidence seized pursuant to
warrant because the underlying search warrant did not rely on the information that
Stajduhar purportedly obtained during an unlawful private search.

                         2. Jurisdiction and Interested AUSAs
       Sigillito makes two arguments relating to the authority of the AUSAs in this
case to prosecute him. First, he argues that the United States Attorney's Office for the
Eastern District of Missouri ("Eastern District USA") investigated and prosecuted him
despite a conflict of interest. Specifically, Sigillito contends that the involvement of
two attorneys who worked for the Eastern District USA during his investigation and
prosecution prevented the district court from having jurisdiction to hear the case.

                                          -14-
Sigillito emphasizes that the Eastern District USA had previously recused itself from
participating in his prosecution. Second, and relatedly, he contends that the Attorney
General's appointment of the United States Attorney's Office for the Western District
of Missouri ("Western District USA") as the special attorney assigned to handle his
prosecution was ineffective in eliminating the conflict pursuant to 28 U.S.C. § 547.

      The government responds that we should review Sigillito's interested-AUSA
arguments for plain error because Sigillito failed to object to the district court. Sigillito
contends that we should conduct de novo review of these claims because an interested
AUSA concerns the subject matter jurisdiction of the district court. We need not
resolve the standard of review because Sigillito's arguments fail even under a de novo
standard.5

                 a. Conflicts of Interest within the Eastern District USA
       Prosecutors are permitted to be zealous in their prosecution of a crime. Young
v. United States ex. rel. Vuitton et Fils S.A., 481 U.S. 787, 807 (1987). However,
prosecutors must be disinterested such that they may not represent the United States
"in any matter in which they, their family, or their business associates have any
interest." Id. at 803 (citation omitted). This is because "[a] scheme injecting a personal
interest, financial or otherwise, into the enforcement process may bring irrelevant or
impermissible factors into the prosecutorial decision and in some contexts raise
serious constitutional questions." Marshall v. Jerrico, Inc., 446 U.S. 238, 249–50
(1980) (citations omitted). As a result, the presence of an interested prosecutor is a

       5
        We also decline to address whether Sigillito waived or forfeited these
arguments by failing to object below. After oral argument in this case, Sigillito filed
a motion in this court to correct the record. Sigillito sought to supplement the record
with materials that would demonstrate that he raised the issue of subject matter
jurisdiction to the district court as it related to the conflicts of interest in the Eastern
District and the authority of the Western District to prosecute him. Because our
decision does not turn on whether Sigillito raised his concerns to the district court, we
deny his motion to correct the record.

                                            -15-
fundamental error that "undermines confidence in the integrity of the criminal
proceeding." Young, 481 U.S. at 810 (citations omitted). Because of the fundamental
nature of this error, we do not conduct a harmless-error or prejudice analysis. Id. at
811–12.

      Although such errors are so fundamental that prejudice need not befall the
defendant, the defendant nonetheless must show that an actual conflict of interest is
present. See United States v. Rosnow, 977 F.2d 399, 411 (1992). Furthermore, courts
may require a stronger showing of conflict for a prosecutor than a judge. Young, 481
U.S. at 811.

        Mary O'Sullivan, a testifying witness and victim of the BLP, is a cousin of Jim
Crowe, an attorney employed in an allegedly supervisory capacity with the Eastern
District USA. Because of the potential of perceived bias, the Western District USA
conducted the prosecution instead of the Eastern District USA. Sigillito contends that
the Western District USA did so because the entire Eastern District USA recused
itself. Despite the recusal of the Eastern District USA, two of its attorneys participated
in Sigillito's prosecution. Sigillito argues that the district court therefore lacked
jurisdiction because of the presence of these two allegedly interested AUSAs.

       Sigillito has failed to demonstrate that Crowe exercised any authority in the
case that would call the fairness of the trial into question. Crowe did not supervise the
two Eastern District USA attorneys in this case or participate in Sigillito's prosecution.
The two attorneys had no personal or financial interest at stake in the outcome of the
prosecution. In other words, Sigillito has failed to demonstrate the presence of an
actual conflict of interest. See Rosnow, 977 F.2d at 411. Additionally, we reject
Sigillito's comparison to the recusal of all of the district court judges in the United
States District Court for the Eastern District of Missouri ("Eastern District of
Missouri") because a stronger showing of conflict is required for prosecutors than
judges. Furthermore, the judges in the Eastern District of Missouri recused themselves

                                          -16-
for an entirely different, more problematic conflict—Sigillito's wife was a law clerk
for a judge in the Eastern District of Missouri. Consequently, Sigillito has failed to
demonstrate the presence of an actual conflict of interest that would undermine our
confidence in the integrity of his criminal proceedings below. See Young, 481 U.S. at
810.

                b. Authority of the Western District USA to Prosecute
       Federal law provides that "each United States attorney, within his district,
shall . . . prosecute for all offenses against the United States." 28 U.S.C. § 547.
However, "[t]he Attorney General may appoint attorneys to assist United States
attorneys when the public interest so requires." 28 U.S.C. § 543. These "special
attorneys"

      may, when specifically directed by the Attorney General, conduct any
      kind of legal proceeding, civil or criminal, including grand jury
      proceedings and proceedings before committing magistrate judges,
      which United States attorneys are authorized by law to conduct, whether
      or not he is a resident of the district in which the proceeding is brought.

28 U.S.C. § 515.

       Sigillito contends that the United States Attorney (USA) from the Western
District USA had no authority to prosecute him because 28 U.S.C. § 547 requires that
USAs prosecute crimes only within their district. While generally true, Sigillito
ignores the statutes that allow the Attorney General to appoint special attorneys.
Special attorneys may conduct any type of legal proceeding regardless of district of
residence because of 28 U.S.C. § 515. As the Supreme Court has noted, specific
statutes control over general statutes, regardless of the date of enactment. Bulova
Watch Co. v. United States, 365 U.S. 753, 758 (1961). The more specific statute,
which deals with special attorneys, allows for prosecution regardless of the special
attorney's residency. Because the USA and AUSAs in the Western District USA were

                                         -17-
special attorneys in this case, they had the authority to prosecute Sigillito in the
Eastern District USA. Thus, Sigillito's argument on this point fails.

                                   3. Brady Violations
        Sigillito argues on appeal that the district court failed to grant his motion for a
new trial; however, his motion for a new trial never included arguments relating to
alleged Brady violations. Thus, we review these claims for plain error. See United
States v. Payton, 636 F.3d 1027, 1039 (8th Cir. 2011) ("Because [Defendant] failed
to raise his Brady claim before the district court, we review for plain error." (citation
omitted)). "To prevail on a plain error standard, [Sigillito] must show that the court
committed an error that was plain, that affected his substantial rights, and that
seriously affects the fairness, integrity or public reputation of judicial proceedings."
Id. at 1039–40 (quotation and citation omitted).

       In Brady v. Maryland, the Supreme Court held "that the suppression by the
prosecution of evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irrespective of the
good faith or bad faith of the prosecution." 373 U.S. at 87. "To show a Brady
violation, the defendant must establish that (1) the evidence was favorable to the
defendant, (2) the evidence was material to guilt, and (3) the government suppressed
evidence." United States v. Ladoucer, 573 F.3d 628, 636 (8th Cir. 2009) (quotation,
alteration, and citation omitted). We have determined that "materiality is evaluated
neither under a sufficiency of the evidence test nor by the mere possibility that it
might have influenced the jury, but rather by how the government's case would have
looked had the defense had access to the undisclosed information." United States v.
Haskell, 468 F.3d 1064, 1075 (8th Cir. 2006) (citation omitted). In other words,
"[o]mitted evidence is material where it creates a reasonable doubt that did not
otherwise exist." United States v. Wadlington, 233 F.3d 1067, 1076 (8th Cir. 2000)
(quotations and citations omitted). Brady applies even when the defendant does not
specifically request the covered information. United States v. Gonzales, 90 F.3d 1363,

                                           -18-
1368 (8th Cir. 1996). One of the limits of Brady is that it does not cover "information
available from other sources or evidence already possessed by a defendant." United
States v. Jones, 160 F.3d 473, 479 (8th Cir. 1998) (citation omitted). We consider
undisclosed Brady material collectively to determine if nondisclosure undermines
confidence in the verdict. Gonzales, 90 F.3d at 1368.

       The Court has extended Brady protection to witness-credibility evidence when
the reliability of the witness "may well be determinative of guilt or innocence." Giglio
v. United States, 405 U.S. 150, 154 (1972) (quotation and citation omitted). One
reason for this extension to witness-credibility evidence is because "exposure of a
witness'[s] motivation in testifying is a proper and important function of the
constitutionally protected right of cross-examination." Davis v. Alaska, 415 U.S. 308,
316–17 (1974) (citation omitted). We have determined that witness motivations, like
the payment of money as an incentive to change testimony, fall within the Brady
disclosure requirement. United States v. Librach, 520 F.2d 550, 554 (8th Cir. 1975).
Furthermore, the prosecutor must disclose the possibility of a reward that gives the
witness a personal stake in the defendant's conviction. United States v. Bagley, 473
U.S. 667, 683 (1985).

                       a. Brady Disclosures Involving Stajduhar
       Sigillito claims that the government committed three separate Brady violations
relating to Stajduhar's testimony. First, the government failed to provide information
of her plea agreement by the time of her suppression hearing. Second, the government
failed to disclose that her embezzlement continued beyond 2008 and into 2009 and
2010. Third, the government failed to disclose that Stajduhar embezzled $80,000 from
investor funds rather than $12,000.

      We reject Sigillito's first argument regarding the government's failure to
disclose Stajduhar's plea deal. Stajduhar's presence at the suppression hearing should
have indicated to Sigillito that a plea deal had been reached. Sigillito could have cross-

                                          -19-
examined Stajduhar regarding potential plea deals. We do not believe that any
potential error here "seriously affect[ed] the fairness, integrity or public reputation of"
the suppression hearing. See Payton, 636 F.3d at 1039–40 (quotation and citation
omitted). We also reject the argument that this "evidence was material to [Sigillito's]
guilt." See Ladoucer, 573 F.3d at 636 (quotation and citation omitted).

       As for Sigillito's second and third Brady accusations relating to Stajduhar,
Stajduhar admitted at trial during cross-examination that her embezzlement continued
into 2009 and 2010 and involved $80,000 in investor funds rather than $12,000. The
government correctly notes that Sigillito admitted in his brief that the government
provided Sigillito thousands of pages of documents in discovery, which contained the
information that he now claims he never received. Importantly, he admitted to
uncovering this information in the documents that the government provided, for he
cross-examined Stajduhar at trial on the extent of her embezzlement. Thus, we reject
Sigillito's Brady arguments relating to Stajduhar.

          b. Brady Disclosures Involving Promises of Restitution to Victims
       Sigillito also contends that the government failed to inform him of its
statements to witnesses—many of whom testified against Sigillito at trial—that they
may receive proceeds from the sale of Sigillito's forfeited assets if Sigillito was
convicted. Sigillito supports his allegation with affidavits from victims who testify to
these discussions. Sigillito agrees that the government promised mere "pennies or
nickels on the dollar" at most. The government counters by noting that Sigillito should
have known that victims would receive restitution because restitution is mandatory
under 18 U.S.C. § 3663A. Sigillito responds by noting that the government's promises
involved forfeited assets, not restitution. Unlike restitution, proceeds from the sale of
forfeited assets may be given to victims at the Attorney General's discretion. 18 U.S.C.
§ 1963(g)(1).




                                           -20-
      We reject Sigillito's Brady argument even if the government promised victims
proceeds from the sale of forfeited assets. Sigillito conceded the following in his brief:

       Because these witnesses had lost money and in many instances presented
       a superficial sympathetic persona, cross-examination was necessarily
       somewhat tentative to avoid alienating the jury. Had the defense known
       the witnesses were told by prosecutors they might be compensated if
       Defendant were convicted and therefore had a motive to lie or embellish
       his/her testimony, cross-examination would have been considerably
       more vigorous.

       Sigillito's statements are significant because they demonstrate that Sigillito
wanted to cross-examine these victim witnesses in a manner that would avoid
"alienating the jury." The concern for jury alienation is not diminished when a victim
witness may receive mere "pennies or nickels on the dollar" from a large original
investment that Sigillito squandered. It strains credulity that Sigillito's counsel would
have pursued a "considerably more vigorous" cross-examination strategy of these
witnesses, as their meager rewards would not render them any less sympathetic.
Furthermore, the fact that the witnesses may receive proceeds from forfeiture rather
than restitution does not mitigate Sigillito's concern about alienating the jury. In both
situations, the victims were going to lose significant amounts of money as a result of
the BLP scheme. Thus, we reject Sigillito's contention because any error would not
have "seriously affect[ed] the fairness, integrity or public reputation of" the trial. See
Payton, 636 F.3d at 1039–40 (quotation and citation omitted). Additionally, we
conclude that this was not evidence material to Sigillito's guilt. See Ladoucer, 573
F.3d at 636.

                             c. Post-Appeal Brady Claims
      After the filing of briefs in this case, Sigillito filed a motion to stay this appeal
and remand the case to the district court for a ruling on Sigillito's discovery of alleged
new Brady violations. We denied the motion "without prejudice to the issue raised by


                                           -21-
th[e] [m]otion being reconsidered by the panel to which the appeal is submitted for
disposition on the merits." Sigillito claims that O'Sullivan's brother, Tom O'Sullivan
("Tom"), telephoned Sigillito's attorney to inform him that O'Sullivan offered
fabricated testimony at trial with the government's knowledge. O'Sullivan testified at
trial about speaking with Tom regarding investment in the BLP, but Tom contends
that these conversations never happened. Furthermore, Tom contends that he told
Special Agent Cosentino during the investigation that he never spoke with O'Sullivan
about the BLP. Tom also claimed that Crowe told O'Sullivan that Sigillito was "legit."
Sigillito avers that this evidence is significant because it impeaches O'Sullivan's
credibility and reveals that Crowe discussed the matter with O'Sullivan, revealing a
strategy to cover up Crowe's endorsement of Sigillito and the BLP.

       We reject the merits of Sigillito's argument. First, the government correctly
points out that O'Sullivan's discussions about the BLP with Tom have no bearing upon
whether Sigillito made fraudulent statements to her about the BLP. While Sigillito
could have impeached her, he has already admitted to a trial strategy of not
impeaching the victims aggressively so as to avoid alienating the jury. Second, the
government's case against Sigillito would remain strong despite impeachment of
O'Sullivan, for several other victims testified as to Sigillito's misrepresentations.
Third, the newly discovered evidence is inherently contradictory. Tom claims that he
never discussed the BLP with O'Sullivan, yet he also claims that O'Sullivan informed
him that Crowe thought Sigillito and the BLP were "legit." Thus, we reject these late-
blooming Brady allegations on the merits.

                               4. Investigative Misconduct
       Sigillito contends that the district court abused its discretion in refusing to grant
him a new trial based on various allegations of prosecutorial misconduct, which
resulted in a violation of his right to due process. "We review a district court's denial
of a motion for new trial for a clear and manifest abuse of discretion." United States
v. Anthony, 537 F.3d 863, 867 (8th Cir. 2008) (quotation and citation omitted).

                                           -22-
                            a. The Letter to Potential Victims
       Five months after Sigillito's indictment, the government sent a letter to all
identifiable, potential victims of the BLP. Sigillito contends that this letter disclosed
non-public information, expressed the personal opinions of the AUSAs, vouched for
the veracity of Smith and Brown, and improperly impugned defense counsel. For
example, Sigillito takes issue with the letter's disclosure of Brown's and Smith's guilty
pleas, which require them to "provide complete and truthful cooperation." The letter
also warned its recipients that Sigillito's attorney may contact them, but that anything
they said could be used in court. Thus, the letter reminded its recipients that they are
not required to speak with Sigillito's attorney. The letter also explicitly stated that
Sigillito had a right to a trial and is presumed innocent until proven guilty.

      The Supreme Court has noted:

      The United States Attorney is the representative not of an ordinary party
      to a controversy, but of a sovereignty whose obligation to govern
      impartially is as compelling as its obligation to govern at all; and whose
      interest, therefore, in a criminal prosecution is not that it shall win a case,
      but that justice shall be done. As such, he is in a peculiar and very
      definite sense the servant of the law, the twofold aim of which is that
      guilt shall not escape or innocence suffer. He may prosecute with
      earnestness and vigor—indeed, he should do so. But, while he may strike
      hard blows, he is not at liberty to strike foul ones. It is as much his duty
      to refrain from improper methods calculated to produce a wrongful
      conviction as it is to use every legitimate means to bring about a just one.

Berger v. United States, 295 U.S. 78, 88 (1935). As a result, "[i]mproper vouching
may occur when the government expresses a personal opinion about credibility,
implies a guarantee of truthfulness, or implies it knows something the jury does not."
Bass v. United States, 655 F.3d 758, 761 (8th Cir. 2011) (quotation and citation
omitted). However, "[i]t is well established that prosecutors may admit plea
agreements, even those which include truthfulness provisions, without violating the

                                           -23-
dictates against vouching." United States v. Jones, 468 F.3d 704, 707 (10th Cir. 2006)
(citations omitted). Additionally, a prosecutor strikes a foul blow when the prosecutor
suggests conspiracy with the defense counsel or launches personal attacks on the
defense counsel's integrity. United States v. Holmes, 413 F.3d 770, 775 (8th Cir.
2005).

       Sigillito's argument that this letter violated his due-process rights such that he
deserves a new trial fails for four reasons. First, as to vouching, the government
merely informed the letter's recipients that Brown and Smith pleaded guilty and
entered agreements that require them to present truthful testimony. The letter never
identifies specific testimony and labels it as "truth." Furthermore, the government
disclosed the fact and effect of the plea bargain, which does not offend the
government's obligation not to vouch improperly for witnesses. See Jones, 468 F.3d
at 707. Second, Sigillito fails to demonstrate how the letter disparages defense
counsel. It merely informs its recipients that they are not required to speak with
Sigillito's attorney. Nowhere does it indicate that Sigillito's counsel is untruthful or
immoral, or otherwise cast any aspersion on his integrity or competence. Third, in
each case that Sigillito cites in his brief, the court warned against impugning the
defense or commenting on the veracity of witnesses in front of the jury. See, e.g.,
Jones, 468 F.3d at 707. The jury never considered this letter. The veracity of witnesses
to other witnesses is of minimal importance, for the jury is tasked with considering the
veracity of witnesses in court. See United States v. Meads, 479 F.3d 598, 602 (8th Cir.
2007) ("Credibility is always an issue for the jury to determine." (citation omitted)).
Finally, federal law requires the government to provide victims of a crime with this
information and explain, among other things, "the status of the investigation of the
crime" and "the acceptance of a plea of guilty or nolo contendere or the rendering of
a verdict after trial." 42 U.S.C. § 10607(c)(3)(A),(F). Sigillito fails to provide any
authority or argument that compliance with this statutory requirement violates his
due-process rights.



                                          -24-
       Sigillito's argument relating to the disclosure of non-public information and
expression of the AUSAs' personal opinions also fails. Sigillito never explains how
the AUSAs expressed a personal opinion. After our independent review of the letter,
we find no improper opinions. Additionally, § 10607(c)(3)(F) requires the government
to disclose the non-public information of Brown's and Smith's guilty pleas. As the
government properly notes, this information was provided to several private victims,
not publicly disclosed. Thus, we reject Sigillito's arguments pertaining to this letter.

                               b. Other Alleged Misconduct
       Sigillito also asserts on appeal that the government improperly (1) intimidated
Sigillito's wife in order to convince her to provide evidence against him, (2) threatened
prosecution against a member of the Anglican Church because of his attempts to raise
money for Sigillito's defense, (3) threatened to expedite return of the indictment if
Sigillito or his wife spoke to potential witnesses, and (4) implicitly threatened defense
counsel with prosecution. The district court denied these contentions because Sigillito
failed to provide anything other than bare assertions of these alleged improper
behaviors or cited any convincing authority to support his claims.

       We agree with the district court. Sigillito still fails to present any law in support
of his contentions, and we "regularly decline[ ] to consider cursory or summary
arguments unsupported by facts or legal authorities." Butler v. Crittenden Cnty., Ark.,
708 F.3d 1044, 1051 (8th Cir. 2013) (quotation and citation omitted). As a result,
Sigillito fails to provide the court with any basis by which to accept these arguments,
and he also fails to provide good reason why this court should grant him leave to
supplement the record. We thus reject these contentions.

                      B. Alleged Errors Committed During Trial
       Sigillito argues that the district court erred in its (1) failure to submit the
determination of the maximum amount of forfeitable property to the jury; (2) failure
to grant a motion for new trial where the government allegedly commented improperly

                                           -25-
on Sigillito's credibility; (3) restrictions on cross-examination of certain witnesses that
thwarted the potential to show witness bias or Sigillito's lack of intent; and (4) giving
of a willful blindness instruction.

      1. Submission of the Maximum Amount of Forfeitable Property to a Jury
       Approximately two months after trial, the Supreme Court decided Southern
Union Co. v. United States, holding that Apprendi6 extends to criminal fines such that
a jury must determine any fact, other than a prior conviction, that increases the
criminal defendant's maximum potential fine. 132 S. Ct. 2344, 2348–49 (2012).
Sigillito argues that the district court erred in failing to submit to a jury the total
amount that Sigillito was to forfeit, in light of Southern Union. Sigillito contends that,
because the Court has also determined that criminal forfeitures qualify as a "fine,"
United States v. Bajakajian, 524 U.S. 321, 328 (1998), a jury should have determined
the total amount forfeited based upon the underlying facts, like "the amount of
[Sigillito's] gain or the victim's loss." S. Union, 132 S. Ct. at 2351. Sigillito did not
elect to have a jury determine the forfeitability of specific properties pursuant to
Federal Rule of Criminal Procedure 32.2(b)(5)(A). Thus, we review this challenge on
appeal for plain error. See United States v. Hively, 437 F.3d 752, 763 (8th Cir. 2006);
see also United States v. Lara-Ruiz, 721 F.3d 554, 557 (8th Cir. 2013) (reviewing for
plain error a defendant's argument based on United States v. Alleyne, 133 S. Ct. 2151
(2013), where the Court decided Alleyne while defendant's case was pending appeal).

       The government relies on Libretti v. United States, 516 U.S. 29 (1995), a pre-
Apprendi Supreme Court case. The defendant in Libretti "challenge[d] the adequacy
of his waiver of a jury determination as to the forfeitability of his property under
Federal Rule of Criminal Procedure 31(e)." Id. at 48. He argued that he could not
waive such a right without certain protections because the right to a jury determination
of forfeiture was constitutional in nature. Id. The Court held otherwise, noting:


      6
       Apprendi v. New Jersey, 530 U.S. 466 (2000).

                                           -26-
      [O]ur analysis of the nature of criminal forfeiture as an aspect of
      sentencing compels the conclusion that the right to a jury verdict on
      forfeitability does not fall within the Sixth Amendment's constitutional
      protection. Our cases have made abundantly clear that a defendant does
      not enjoy a constitutional right to a jury determination as to the
      appropriate sentence to be imposed. See, e.g., McMillan v. Pennsylvania,
      477 U.S. 79, 93, 106 S. Ct. 2411, 2420, 91 L. Ed. 2d 67 (1986) ("[T]here
      is no Sixth Amendment right to jury sentencing, even where the sentence
      turns on specific findings of fact"); Cabana v. Bullock, 474 U.S. 376,
      385, 106 S. Ct. 689, 696, 88 L. Ed. 2d 704 (1986) ("The decision whether
      a particular punishment . . . is appropriate in any given case is not one
      that we have ever required to be made by a jury"); Spaziano v. Florida,
      468 U.S. 447, 459, 104 S. Ct. 3154, 3161, 82 L. Ed. 2d 340 (1984) (no
      right to a jury determination as to the imposition of the death penalty).

Id. at 49. Consequently, "the right to a jury determination of forfeitability is merely
statutory in origin." Id. The government contends that Libretti forecloses Sigillito
from arguing that the Sixth Amendment required the district court to submit the issue
of forfeiture to the jury.

       Sigillito responds by arguing that Apprendi and its progeny—particularly
Southern Union and Alleyne—implicitly overrule Libretti. Sigillito notes that the
Court has defined "statutory maximum" under Apprendi as "'the maximum sentence
a judge may impose solely on the basis of the facts reflected in the jury verdict or
admitted by the defendant.'" Southern Union, 132 S. Ct. at 2350 (quoting Blakely v.
Washington, 542 U.S. 296, 303 (2004)). Sigillito therefore argues that "the 'statutory
maximum' as defined in Southern Union is not limited to a maximum imposed by a
statute, but rather defines maximum in terms of facts reflected in the jury verdict or
admitted by defendant." Because the maximum amount of forfeitable property relies
on factual findings like the amount that Sigillito gained, a jury should have determined
the property to be forfeited. Sigillito further buttresses his argument by noting that the
Court in Alleyne called into question McMillan's validity post-Apprendi. See Alleyne,
133 S. Ct. at 2157–58. Of course, the Court cited McMillan in Libretti in support of

                                          -27-
its proposition that the Sixth Amendment does not require submission of criminal
forfeiture to a jury. See Libretti, 516 U.S. at 49.

       We nonetheless reject Sigillito's argument that the district court committed plain
error in failing to have the jury determine the maximum amount of forfeitable
property. First, we are compelled to apply Libretti and its determination that the Sixth
Amendment does not require a jury verdict on criminal forfeitures. See id. We have
acknowledged that "[t]he Supreme Court does not normally overturn, or so
dramatically limit, earlier authority sub silentio." Northport Health Servs. of Ark., LLC
v. Rutherford, 605 F.3d 483, 490 (8th Cir. 2010) (quotation and citation omitted).
Furthermore,

      the Supreme Court has frequently instructed, "If a precedent of this
      Court has direct application in a case, yet appears to rest on reasons
      rejected in some other line of decisions, the Court of Appeals should
      follow the case which directly controls, leaving to this Court the
      prerogative of overruling its own decisions."

Id. at 491 (quoting Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477,
484 (1989)). Thus, Libretti controls.

      Second, criminal forfeiture statutes prescribe no minimum or maximum
punishments, which are the primary focus of Apprendi and its progeny. See Alleyne,
133 S. Ct. at 2155 (minimum sentences); Apprendi, 530 U.S. at 469 (maximum
sentences). One court has explained:

      "We have previously held that Apprendi has no effect on criminal
      forfeiture proceedings because forfeiture provisions have no statutory
      maximum. Apprendi 's statutory maximum was supplied by the statute
      of conviction . . . . The criminal forfeiture provisions do not include a
      statutory maximum; they are open-ended in that all property representing
      proceeds of illegal activity is subject to forfeiture."

                                          -28-
United States v. Fruchter, 411 F.3d 377, 383 (2d Cir. 2005) (quoting United States v.
Messino, 382 F.3d 704, 713 (7th Cir. 2004)). As a result, "[a] judge cannot exceed his
constitutional authority by imposing a punishment beyond the statutory maximum if
there is no statutory maximum. Criminal forfeiture is, simply put, a different animal
from determinate sentencing." Id. The Southern Union Court reiterated this principle
by stating that there can be no "Apprendi violation where no maximum is prescribed."
Southern Union, 132 S. Ct. at 2353. Thus, although criminal forfeitures are like fines
in that they constitute punishment, they are unlike the fine in Southern Union that
involved a statutory maximum amount. See id. at 2349 (allowing a fine of up to
$50,000 for each day of violation).

      Finally, other circuits that have considered this issue have all concluded that
neither Southern Union nor Alleyne applies to criminal forfeitures, so Libretti
continues to control. See United States v. Wilkes, 744 F.3d 1101, 1109 (9th Cir. 2014)
(Southern Union and Alleyne); United States v. Simpson, 741 F.3d 539, 560 (5th Cir.
2014) (Southern Union); United States v. Johnson, 540 F. App'x 573, 575 (9th Cir.
2013) (Alleyne); United States v. Torres, 531 F. App'x 964, 973 n.3 (11th Cir. 2013)
(noting in dicta that Libretti controls); United States v. Phillips, 704 F.3d 754, 769
(9th Cir. 2012) (Southern Union); United States v. Day, 700 F.3d 713, 733 (4th Cir.
2012) (Southern Union). We join these circuits in holding that Libretti still controls,
such that "the right to a jury verdict on forfeitability does not fall within the Sixth
Amendment's constitutional protection." See Libretti, 516 U.S. at 49.

                   2. Improper Comments on Sigillito's Credibility
      Sigillito contends that the AUSA commented improperly on Sigillito's veracity
during cross-examination and disparaged Sigillito during closing arguments. Sigillito
did not object on these grounds to the district court, so we review for plain error. See
United States v. Poitra, 648 F.3d 884, 887 (8th Cir. 2011).



                                         -29-
       We must determine whether the comments were actually improper and, if so,
whether they prejudiced Sigillito so as to deprive him of a fair trial. Wadlington, 233
F.3d at 1077. In analyzing prejudice, "we consider: 1) the cumulative effect of the
misconduct; 2) the strength of the properly admitted evidence; and 3) the curative
actions taken by the district court." Id. (citation omitted). The Supreme Court has
characterized the test as whether the comments "so infected the trial with unfairness
as to make the resulting conviction a denial of due process." Darden v. Wainwright,
477 U.S. 168, 181 (1986) (quotation and citation omitted). Generally, the prosecutor
may not provide a personal opinion of the defendant's veracity. United States v. White,
241 F.3d 1015, 1023 (8th Cir. 2001). The prosecutor may nonetheless use "'colorful
pejoratives' and argue a personal interpretation of the evidence" during closing. Id.
(quoting United States v. Shoff, 151 F.3d 889, 893 (8th Cir. 1998)).

       We reject Sigillito's argument that the AUSA commented improperly during
closing argument about Sigillito's character. Sigillito fails to specify the statements
that were improper. He attributes this deficiency to the district court's refusal to order
a transcript so that he could effectively raise this issue. The government contends that
Sigillito objected only once during closing, and the district court sustained the
objection. In any event, Sigillito failed to present this argument with the requisite
specificity to enable us to find in his favor.

      As for the AUSA's allegedly improper cross-examination of Sigillito, Sigillito
contends that the AUSA "clearly inferred that, in his opinion, [Sigillito] was a liar."
The record of the exchange between the AUSA and Sigillito reveals nothing improper:

      Q.    And do you recall [your wife] testifying that she had a loan that
      she believed was in the amount of $175,000 and that she believed that
      the money that she had loaned had been sent to Derek Smith in England
      and was with him and had been used for that purpose? Do you recall
      that?



                                          -30-
      A.     I recall she said that, sir.

      Q.    Okay, so my question to you is, were you deceiving your wife as
      well as the lenders as to where the money was going?

      A.     No, sir, I was not.

      Q.     So how did she get that understanding if not from you?

      A.     I do not know.

      Q.     Is there anyone else that she dealt with in the BLP besides you in
      order to make that loan?

      A.     No, there is not.

      Q.     She wasn't making that up, was she?

      A.     I don't believe my wife makes up anything.

As the transcript demonstrates, the AUSA did nothing improper by calling Sigillito's
credibility into question in this manner. We therefore find no error plain or otherwise.

                           3. Cross-Examination Restrictions
       The government submitted a motion in limine before trial that sought to prevent
Sigillito from questioning O'Sullivan about her kinship to Crowe and the Eastern
District USA. The government also sought to exclude testimony from Brown and
Smith regarding their efforts to create a new entity to control the BLP's assets, which,
Sigillito contends, supports his theory of the case that Smith's properties had value
such that Sigillito did not misrepresent facts relating to Smith's solvency. The district
court granted the government's motion. The district court determined that evidence of
O'Sullivan's relationship with Crowe was irrelevant under Federal Rules of Evidence
401 and 402 and substantially outweighed by the danger of unfair prejudice and
confusion of issues under Rule 403. The district court also determined that evidence

                                            -31-
of Brown's and Smith's alleged intention to create a new entity to control the BLP's
assets after the search of Sigillito's office was irrelevant under Rules 401 and 402.
Sigillito takes issue with both of these findings.

       "We review a district court's evidentiary rulings for clear abuse of discretion,
reversing only when an improper evidentiary ruling affected the defendant's
substantial rights or had more than a slight influence on the verdict. We review
Confrontation Clause objections to the admission of evidence de novo." United States
v. Watson, 650 F.3d 1084, 1088 (8th Cir. 2011) (quotation and citations omitted).

       Federal Rule of Evidence 401 provides that "[e]vidence is relevant if: (a) it has
any tendency to make a fact more or less probable than it would be without the
evidence; and (b) the fact is of consequence in determining the action." Furthermore,
"[i]rrelevant evidence is not admissible." Fed. R Evid. 402. Finally, "[t]he court may
exclude relevant evidence if its probative value is substantially outweighed by a
danger of . . . unfair prejudice [and] confusing the issues." Fed. R. Evid. 403.

       Confrontation Clause issues arise when a district court restricts the scope of
cross-examination, for restrictions can "effectively emasculate the right of cross-
examination itself." Watson, 650 F.3d at 1088 (quotation and citation omitted). "The
Confrontation Clause is generally satisfied when the defense is given a full and fair
opportunity to probe and expose . . . infirmities through cross-examination." Id.
(quoting Delaware v. Fensterer, 474 U.S. 15, 22 (1985) (per curiam)). Furthermore,
exposure of the witness's motivation for testifying is an important aspect in the
constitutionally protected right of cross-examination. United States v. Jasso, 701 F.3d
314, 316 (8th Cir. 2012). Generally, "[w]here there are facts that would support a
reasonable inference of bias that relates to a witness's credibility, the defendant should
be permitted to make an effective inquiry into that bias." Id. (citation omitted). The
Confrontation Clause, however, "guarantees an opportunity for effective cross-
examination, not cross-examination that is effective in whatever way, and to whatever

                                          -32-
extent, the defense might wish." Id. (quotation and citation omitted). Finally, cross-
examination is "peculiarly appropriate" in mail-fraud cases. Reilly v. Pinkus, 338 U.S.
269, 276 (1949).

       Although the right of cross-examination is strong, "[a] district court may
impose reasonable limits on cross-examination based on concerns about prejudice or
confusion of the issues." Jasso, 701 F.3d at 317 (citation omitted). This is especially
true where the link between evidence sought to be presented and the defendant's guilt
is attenuated. Id. These limits exist even where the subject matter is bias, for district
courts retain "wide latitude" in imposing reasonable limits on the contents of cross-
examination. United States v. Drapeau, 414 F.3d 869, 875 (8th Cir. 2005) (quotation
and citation omitted). Additionally, the ability to cross-examine the witness through
other means is a factor in considering whether the district court violated confrontation
rights. Id.

                                     a. O'Sullivan
       Sigillito contends that the district court erred in disallowing him to cross-
examine O'Sullivan about her familial relationship to Crowe because that relationship
suggests bias. We hold that the district court did not abuse its discretion in preventing
Sigillito from cross-examining O'Sullivan about this relationship. In Drapeau, a
district court prevented a defendant from cross-examining a witness about her sister's
employment with the United States Attorney's Office that prosecuted the case and her
husband's membership in the FBI task force that arrested the defendant because this
information was a waste of time, confusing, and irrelevant. Drapeau, 414 F.3d at 875.
We determined that the district court did not abuse its discretion because the sister was
not in a decision making position at the United States Attorney's Office. Id. at 876. As
in Drapeau, Sigillito has failed to demonstrate that Crowe exercised any type of
decision making authority over this case or the personnel involved. Therefore, the
district court acted within its "wide latitude" to prohibit such questioning. See id. at
875.

                                          -33-
                                  b. Smith and Brown
       The district court also did not abuse its discretion in limiting the testimony of
Smith and Brown regarding their consideration of creating a new business entity to
hold the BLP's assets following the search of Sigillito's office. The government never
contended that the BLP did not own assets; in fact, the problem with the BLP is that
it owned significant assets that BLP representatives, like Sigillito, duped investors into
providing. Such testimony would not demonstrate Smith's solvency whatsoever, much
less negate Sigillito's misrepresentations as to the extent of the BLP's assets.

       Sigillito also contends that the district court should have allowed him to cross-
examine Smith regarding Smith's statements that Smith and Brown were working
together to resolve the situation with the BLP. This testimony allegedly demonstrates
that Sigillito did not intend the BLP to be a fraudulent scheme. However, we have
previously discounted such arguments, stating that the following "fairly states the
applicable law" in this circuit:

      On the other hand an honest belief on the part of the defendant that a
      particular business venture was sound and would ultimately succeed,
      would not in and of itself, constitute good faith as used in these
      instructions; if in carrying out that venture the defendant knowingly
      made false or fraudulent representations to others with a specific intent
      to deceive them.

United States v. Cheatham, 899 F.2d 747, 751 (8th Cir. 1990) (quoting jury
instruction with approval). This testimony would have shown, at most, only that
Smith, and by extension Sigillito, believed that the BLP would ultimately succeed.
However, it would not negate the misrepresentations that Sigilitto articulated in
carrying out the scheme. Thus, the district court did not err in limiting cross-
examination in this manner.




                                          -34-
                              4. Willful Blindness Instruction
       Sigillito contends that the district court erred by providing a willful blindness
instruction to the jury. He also asserts that this error compounded the prejudicial
impact that he received from the cross-examination limitations. The government
counters by arguing that the evidence supported the instruction such that it was not
error for the district court to provide it. "We review the district court's jury instructions
for abuse of discretion and will affirm if the instructions, taken as a whole, fairly and
adequately submitted the issues to the jury." United States v. Whitehill, 532 F.3d 746,
751 (8th Cir. 2008) (quotation, alteration, and citation omitted).

        The Supreme Court has noted that willful blindness instructions are appropriate
when "(1) the defendant must subjectively believe that there is a high probability that
a fact exists and (2) the defendant must take deliberate actions to avoid learning of that
fact." Global-Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060, 2070 (2011)
(footnote omitted). We have held that "[a] willful blindness instruction is not
appropriate if the evidence implies defendants could only have had either actual
knowledge or no knowledge of the facts in question." Whitehill, 532 F.3d at 751
(quotation and citation omitted). Instead, "[i]f reasonable inferences support a finding
the failure to investigate is equivalent to burying one's head in the sand, the jury may
consider willful blindness as a basis for knowledge." Id. (quotation and citation
omitted). This instruction is especially appropriate "when the defendant denies any
knowledge of a criminal scheme despite strong evidence to the contrary." United
States v. Lewis, 557 F.3d 601, 613 (8th Cir. 2009) (quotation and citation omitted). In
evaluating a district court's decision to provide a willful blindness instruction, "we
view the evidence and any reasonable inference from that evidence in the light most
favorable to the government." Id. (quotation, alteration, and citation omitted).

      Here, the evidence suggested strongly that Sigillito knew of the fraudulent
misrepresentations when he made them despite his claims to the contrary. See id. at
613. Sigillito's claim that he was unaware of the fraudulent nature of the scheme

                                            -35-
demonstrates that, if true, he was burying his head in the sand. See Whitehill, 532 F.3d
at 751. The government correctly points out that Sigillito possessed the information
needed to discover readily that the BLP was a Ponzi scheme. The government's brief
summarizes it best:

      Sigillito claimed that he did not actually know the value of Smith's
      "assets" and relied on others for the information. However, he also
      claimed he was conducting due diligence as represented to lenders. If the
      latter were true, he had to be deliberately ignorant not to conclude that
      Smith's assets had little or no current value. Similarly, Sigillito claimed
      that he did not know the full amount of Smith's BLP liability. Stajduhar
      testified that she prepared spreadsheets at his direction and provided
      them to Sigillito, but Sigillito claimed not to have reviewed them. If the
      jury believed both Sigillito and Stajduhar on this issue, it could still have
      found that Sigillito's ignorance was deliberate.

As a result, the district court did not abuse its discretion in providing the willful
blindness instruction. The evidence showed that if Sigillito lacked knowledge, it was
because he deliberately avoided acquiring it.

                                C. Sentencing Errors
      Sigillito asserts two primary challenges to his sentence. First, he contends that
the district court miscalculated the amount of loss and erroneously applied the
vulnerable-victim enhancement. Second, he avers that his sentence was substantively
unreasonable.

       "We review interpretation of the Sentencing Guidelines de novo and a district
court's application of the Guidelines to the facts for clear error. We review all
sentences, including sentences that vary from the Guidelines, for an abuse of
discretion." United States v. Rutherford, 599 F.3d 817, 820 (8th Cir. 2010) (citations
omitted). "A district court abuses its discretion when it (1) fails to consider a relevant
factor that should have received significant weight; (2) gives significant weight to an

                                          -36-
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment." United States v. Feemster,
572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quotations and citation omitted).

        "We review a sentence in two parts: first, we review for significant procedural
error, such as an improper calculation of the advisory sentencing guidelines range; and
second, absent significant procedural error, we review for substantive reasonableness."
United States v. Barker, 556 F.3d 682, 689 (8th Cir. 2009) (quotation and citation
omitted).

                                   1. Procedural Errors
        The district court determined Sigillito's adjusted offense level to be 47. Sigillito
contends on appeal that the district court committed two procedural errors when
calculating his offense level. He first disputes the district court's amount-of-loss
calculation as exceeding $50 million, which resulted in a 24-level increase in his
offense level. See U.S.S.G. § 2B1.1(b)(1)(M). Sigillito asserts that he should receive
an amount-of-loss credit because he returned some of the money to investors, resulting
in a loss of approximately $25 million. Sigillito thus implies that he should have
received only a 22-level increase in his offense level. See U.S.S.G. § 2B1.1(b)(1)(L).
Sigillito next disputes the district court's application of the two-level vulnerable-victim
enhancement. See U.S.S.G. § 3A1.1(b)(1). He contends that the evidence did not
support application of this two-level enhancement because the victim in question
"simply was not a vulnerable victim."

      Procedural errors, like the miscalculation of a defendant's offense level, are
subject to harmless-error review. United States v. Henson, 550 F.3d 739, 740–41 (8th
Cir. 2008). "A procedural error at sentencing is harmless if it does not affect
substantial rights." United States v. Woods, 717 F.3d 654, 659 (8th Cir. 2013)
(quotation and citation omitted).



                                           -37-
       If we agreed with Sigillito that the district court committed these procedural
errors, we would reduce Sigillito's adjusted offense level by four levels. This would
result in a new adjusted offense level of 43. The Guidelines sentencing chart reveals
that Sigillito's recommended Guidelines range would be life imprisonment at either
an offense level of 47 or 43, for an offense level of 43 is the highest level that the
Guidelines sentencing chart contemplates. See United States v. Starr, 533 F.3d 985,
1003 (8th Cir. 2008) ("Because of [Defendant's] high offense level, his advisory range
is higher than the sentencing chart accounts for—he has a total offense level of 47,
and the highest offense level on the chart is 43. At that offense level, the sentencing
chart recommends a life sentence."). Because these additional four levels would not
change Sigillito's Guidelines range, any alleged error here was harmless.
Consequently, we reject Sigillito's challenges relating to the calculation of his offense
level.

                            2. Substantive Reasonableness
       Finally, Sigillito contends that his sentence is substantively unreasonable
because Brown and Smith received significantly less punishment. Smith received only
probation, and Brown received 36 months' imprisonment. Sigillito also avers that the
district court sentenced him to 40 years' imprisonment despite the highest statutory
maximum of 20 years' imprisonment. We presume that sentences within the
Guidelines range are substantively reasonable. United States v. Huston, 744 F.3d 589,
593 (8th Cir. 2014). We reject both of Sigillito's arguments.

       The district court sentenced Sigillito to 40 years' imprisonment, which the
district court intended to be a life sentence as the Guidelines recommended. As for
Sigillito's first argument, the district court properly considered several 18 U.S.C.
§ 3553(a) factors. Furthermore, unlike Sigillito, Brown and Smith cooperated with the
government and pleaded guilty.




                                          -38-
       Second, Sigillito erroneously contends that the total punishment that a district
court imposes should be less than the statutory maximum for the count with the
highest statutory maximum. This is an erroneous interpretation of the law. Instead, a
district court has broad authority to impose a consecutive sentence. Rutherford, 599
F.3d at 820. Notably, "the 'total punishment' imposed by the district court . . . on each
count should generally be less than the statutory maximum for the count with the
highest statutory maximum." Id. (emphasis added). Sigillito argues erroneously that
his total punishment for all counts should not exceed the statutory maximum for the
count with the highest maximum. Sigillito's argument ignores the authority of district
courts to adjust consecutive and concurrent sentences to achieve an appropriate
sentence under the law for the subject defendant. See United States v. Demeyer, 665
F.3d 1374, 1375 (8th Cir. 2012) (per curiam) ("[I]t is not for us to micro-manage how
the district court exercised its discretion to impose concurrent or consecutive
sentences for the multiple counts of conviction in order to ensure that [defendant]
would in fact serve a life sentence."). Thus, we reject Sigillito's arguments relating to
the substantive reasonableness of his sentence.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -39-